Per Curiam.
Among the provisions of the statute pertaining to appeals in cases under the Tort Claims Act, G.S. 143-292, it is provided that either party may appeal from the decision of the Full Commission to the Superior Court of the county in which the claim arose; that such appeal shall be for errors of law only, and under the same terms and conditions as govern appeals in ordinary civil cases; and that the findings of fact of the Commission shall be conclusive if there is any competent evidence to support them.
Moreover, the statute further provides that either party may appeal from the decision of the Superior Court to Supreme Court as in ordinary civil actions.
In the light of these provisions of the statute the judgment from which appeal is taken is in accord with law and, hence, it is
Affirmed.